PER CURIAM:
Priscilla Hines appeals the district court’s order dismissing her complaint seeking social security benefits and denying her mandamus petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hines v. United States, No. 5:04-cv-00726-FL (E.D.N.C. Jan. 26, 2006). We deny Hines’ motion for judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.